Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/28/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claim 1 has been amended.  Claims 19-20 have been canceled.  Claims 1-18 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/28/2022 with respected to the rejection of Sekiguchi Tomonori have been fully considered and are persuasive (see pages 7-9 of an amendment filed 01/28/22).  The rejection of Sekiguchi Tomonori has been withdrawn.
Allowable Subject Matter
3.	Claims 1-18 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Sekiguchi Tomonori, Kim Jin Ho and Kinoshita Ayaka taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “the memory chips each having a memory cell array that includes a plurality of memory cells, a data register, and a first input/output (I/O) signal processing circuit; and a circuit chip including a data latch configured to store data in unit of page data and a second I/O signal processing circuit, wherein during a read operation, the data latch receives data read from the memory cell array of one of the memory chips via the data register, the first I/O signal processing circuit, and the second 1/O signal processing circuit thereof and stores the received data in unit of page data and the plurality of memory chips and the circuit chip are stacked on each other in a stacking direction” in a semiconductor storage device as claimed in the independent claim 1.  Claims 2-18 are also allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.